DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 08/23/2021 has been entered.  Claims 1-20 remain pending in the application.  Claims 8-15 remain withdrawn from consideration.
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.  
The previous objections to Claims 2-7 are withdrawn in light of Applicant's amendment to Claim 2.  
The previous 35 USC 112(b) rejections of Claims 1-7 and 17-20 are withdrawn in light of Applicant’s amendment to Claims 1 and 5.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 

Such claim limitation(s) is/are: “a retaining element” in Claim 1-4 and 16-20.  It is noted that Claims 5-7 are not interpreted under 112(f) because they recited sufficient structure to perform the function (i.e. retaining”) namely a nut on a threaded shaft (see instant disclosure, Paragraph 0015, lines 2-3, as published).
Also it is noted, that “a retaining feature” (Claim 1, line 3) is not interpreted under 112(f) because Claim 1 recites sufficient structure to perform the function (i.e. retaining”) namely a shoulder or plurality of splines (see instant disclosure, Paragraph 0005, lines 1-2, and Paragraph 0007, lines 1-2, as published).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 16, lines 1-2, recitation of “cut back along a recessed portion” is not clear in context.  It is unclear if “cut back” is a process of forming the recess or a definition of the recess?  For purposes of examination the later will be assume.  This limitation would be clearer if “is cut back along” was or “a recessed portion” were deleted.  See response to arguments, below for more discussion.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. US 5,121,605.

With respect to Claim 1, Oda et al. disclose an electronically-controlled turbomachine (see Figure 20), comprising: a shaft 56a having a turbine wheel 56b coupled thereto at or adjacent to one end (left side of 56a in Figure 20, portrait view) thereof, a retaining feature 56c defined radially (Column 14, lines 19-27) about the shaft 56a between the turbine wheel 56b and an end of the shaft opposite (right side of 56a in Figure 20) the one end thereof (see Figure 20), the retaining feature comprises a shoulder (“stepped portion”, Column 14, line 26-27) or a plurality of splines formed in the shaft, a rotor 65/58a of an electric motor 65/58a/58b received on the shaft (56a, see Figure 20) with one end of the rotor (left side of 65/58a in Figure 20) facing the turbine wheel 56b configured complementary to (as seen in Figure 20) and directly engaging (“65 is urged against a first stepped portion 56c”, Column 14, lines 26-27) the retaining feature 56c, and a retaining element 59/57/63 (interpreted under 112(f) as a nut on a threaded shaft) affixed (see Figure 20) to the shaft 56a and abutting the rotor 65/58a on an end of the rotor opposite (right side of 65/58a, in Figure 20) the one end thereof. 

With respect to Claim 2, as it depends from Claim 1, Oda et al. disclose the retaining feature 56c is the shoulder (“stepped portion”, Column 14, line 26-27) and the shoulder 56c is machined (as seen in Figure 20, Column 14, lines 19-27) into the shaft 56a, and wherein the one end (left side of 65/58a in Figure 20) of the rotor 65/58a is configured to be perpendicular (the left face of 65 is 90 degrees to the centerline of 56a, see Figure 12) to a central axis (centerline of 56a) of the shaft 56a, and wherein the one 

With respect to Claim 5, as it depends from Claim 2, Oda et al. disclose the shaft 56a includes threads (not labeled but clearly seen in Figure 20 under nut 63) defined therein along a portion (right portion of 56a in Figure 20) of a length (56b to past 57, see Figure 20) of the shaft 56a and the retaining element 59/57/63 is a nut 63 that engages with the threads (as seen in Figure 20) of the shaft 56a.

With respect to Claim 17, as it depends from Claim 1, Oda et al. disclose a rotor core 47 (see Figure 19) received on and engaging (see Figures 19-20) the shaft 56a (see Figure 20), and a plurality of permanent magnets 12 installed against an outer surface (top inside surface of 47 in Figure 19, profile view) of the rotor core 47 .

With respect to Claim 18, as it depends from Claim 17, Oda et al. disclose the rotor 65/58a further comprises an outer containment sleeve 48 (see Figure 19, 58a is 47/48 in Figure 19) coupled to the rotor core 47 over the plurality of permanent magnets 12, the outer containment sleeve 48 containing the plurality of magnets 12 against the rotor core 47 (see Figure 19).

With respect to Claim 19, as it depends from Claim 17, Oda et al. disclose the rotor core 47comprises a stiffener sleeve 48 (increase the “strength and the rigidity of the end plate”, Column 13, lines 61-66).

With respect to Claim 20, as it depends from Claim 1, Oda et al. disclose the rotor 65/58a comprises: end caps (31a-b, see Figure 12) received on and engaging the shaft 56a, the end caps 31a-b spaced apart from one another along the shaft 56a (see Figure 12), a plurality of permanent magnets 12 installed between the end caps 31a-b against an outer surface (inside 31a-1 and 31b-1) of the shaft (Column 11, lines 18-19), and an outer containment sleeve 30 coupled to the end caps 31a-b over the plurality of permanent magnets 12 (see Figure 12), the outer containment sleeve 30 containing the plurality of magnets 12 against the shaft (see Figure 12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (previously mentioned), in view of Purdey US Pub. 2012/0027569.

With respect to Claim 3, as it depends from Claim 2, although Oda et al. disclose most of the limitations of the claim including at least one of a surface (right side of 56c in Figure 20) of the shoulder 56c and the end of the rotor 65/58a proximate (left side of 

With respect to Claim 4, as it depends from Claim 3, Purdey further teaches the surface 40/41 is roughened (Paragraph 0075, lines 1-3) by one of knurling (81, see Figure 4a, “any regular or irregular array of grooves or other indentations”, Paragraph 0077, lines 5-9), bead blasting, etching, sand blasting, laser vapor deposition, laser etching, and applying a coating.
Further, the claim recites a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113. 

With respect to Claim 6, as it depends from Claim 5, although Oda et al. disclose most of the limitations of the claim including at least one of a surface (left side of 63 in Figure 20, portrait view) of the nut 63 facing the rotor 65/58a and the end of the rotor 

With respect to Claim 7, as it depends from Claim 6, Purdey further teaches the surface 40/41 is roughened (Paragraph 0075, lines 1-3) by one of knurling (81, see Figure 4a, “any regular or irregular array of grooves or other indentations”, Paragraph 0077, lines 5-9), bead blasting, etching, sand blasting, laser vapor deposition, laser etching, and applying a coating.
Further, the claim recites a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. See MPEP 2113. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (previously mentioned), in view of Stock US Pub. 2007/0065317.

With respect to Claim 16, as it depends from Claim 1, although Oda et al. disclose most of the limitations of the claim, including a shaft 56a extending at least partially between the one end (left side of 65/58a in Figure 20) of the rotor 65/58a that engages with the retaining feature 56c and the end of the rotor opposite the one end (right side of 65/58a, in Figure 20) thereof abutted by the retaining element 59/57/63; Oda et al. is silent on the shaft comprises a cut back along a recessed portion extending at least partially between the one end of the rotor and the end of the rotor opposite the one end.  Stock disclosing a motor driven compressor (see title) specifically teach a shaft (40, see Figure 4) comprises a cut back (as seen in Figure 4, Paragraph 0031, lines 3-4, “threads” and lines 12-14) along a recessed portion 205 extending at least partially between the one end (left side of 45 in Figure 4, landscape view) of the rotor 45 and the end (right side of 45 in Figure 4) of the rotor 45 opposite the one end (see Figure 4).  Stock teaches the recess portion advantageously induced and directed flow (Paragraph 0005, lines 5-9).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the recessed portion taught by Stock, in the pump disclosed by Oda et al., to have advantageously induced and directed flow of an associated fluid which, in the case of Oda, would include the lubricant.




Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.

In response to Applicant’s arguments, see Remarks, Page 9, lines 7-9, with respect to Claim 16, currently the claim requires both “a cut back” and “a recessed portion”, it is unclear if “a cut back” is a process of forming “a recessed portion” or a definition of the recess?  In other words, is there a recess with a “cut back” in the recess or does the “cut back” form the recess; such that only one of “a cut back” or “a recessed portion” is required?  As currently and previously suggested, the simplest solution is to delete one of “a cut back” or “a recessed portion”.

In response to Applicant’s arguments, see Remarks, Page 9, line 21 to Page 10, line 11, namely the Oda reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “directly engaging”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, during “examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)).
In this instance the term “a rotor” was giving a meaning of Oda’s elements “65/58a” (see previous Office action, Page 8, last Paragraph, line 7). This meaning is consistence with the Applicants specification, which defines the “a rotor” as element “40” (see Figure 2) made up of a plurality of sections (Paragraph 0028, lines 1-12, as published) such as a core 54, permanent magnets 58, end pieces and stiffeners.  Accordingly, giving the means of “a rotor” to include additional rotating parts is well within a broad and reasonable interpretation of the term “a rotor” as used in the specification.  
Also, since the claims are written in inclusive or open-ended language which does not exclude additional elements (see MPEP 2111.03), Oda’s rotor “65/58a” reads on the claimed “a rotor”.  The fact that the “rotor” disclosed by Oda contains additional elements not mentioned by Applicants, does not discredit Oda’s teaching of “a rotor” “configured complementary to and directly engaging”.

In response to Applicant’s arguments, see Remarks, Page 10, lines 13-21, with respect to the rejections based on USC 103, absent specific arguments the Examiner cannot respond specifically.

In response to Applicant’s arguments, see Remarks, Page 10, lines 23-24, with respect to rejoining Claims 8-15; this issued will be considered at time of allowance.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
11/09/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746